DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response submitted August 24, 2021, has been received.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding Applicant’s arguments beginning on page 2 of the remarks, primarily referring to the use of thermal path being measured in a first initial and a second temperature and the sufficiency of the thermal path, it is noted that the limitations are addressed by the Feltner reference set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,956,390 (“Feltner”).
Claim 15
Feltner discloses a method for characterizing a first integrated circuit, the method comprising: measuring an initial temperature of at least a portion of the first integrated circuit (first temperature measured with thermocouple 240); applying heat to at least a portion of the first integrated circuit according to at least one heat application mode of a plurality of heat application modes (heating with heater block 312); measuring a subsequent temperature of the 

Claim 16
Feltner discloses the method of claim 15, wherein the plurality of heat application modes includes at least one of a first test mode, a second test mode, and a normal operation mode (Feltner, heat mode based on normal thermal conditions of an ATE system).  

Claim 19
Feltner discloses the method of claim 16, wherein the normal operation mode corresponds to normal operating characteristics of the first integrated circuit (Feltner, heat mode based on normal thermal conditions of an ATE system).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,956,390 (“Feltner”) in view of U.S. Patent Pub. 2014/0137645 (“Villella”).
Claim 1
Feltner discloses a method for assessing a thermal path associated with an integrated circuit, the method comprising: identifying a heat application mode based on a design type of the integrated circuit (QFP DUT circuit 350); measuring a first temperature of at least one thermal sensing device associated with the integrated circuit (first temperature measured with thermocouple 240); applying heat to at least a portion of the integrated circuit according to the heat application mode (heating with heater block 312); measuring a second temperature of the at least one thermal sensing device associated with the integrated circuit (second temperature measured with thermocouple 240); and determining whether a thermal path between the integrated circuit and an associated substrate is sufficient based on a comparison of the difference between the first temperature and the second temperature with a predetermined difference between an initial temperature and a subsequent temperature of the at least one thermal sensing device (col. 4, lns 9-19).
Feltner discloses determining a first and second temperatures are within the specified range (col. 4, lns 9-26) but does not appear to explicitly disclose determining a difference between the first temperature and the second temperature.
Villella discloses a controller determining a thermal path temperature difference and comparing to a predetermining temperature difference (paragraph [0016-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated determining a difference between the first temperature and the second, as disclosed by Villella, into the method of Feltner, for the purpose Villella, paragraph [0017]).

Claim 2
Feltner in view of Villella discloses the method of claim 1, wherein the heat application mode includes at least one of a first test mode, a second test mode, and a normal operation mode (Feltner, col. 5, lns 3-11, heat mode based on normal thermal conditions of an ATE system).  

Claim 5
Feltner in view of Villella discloses the method of claim 2, wherein the normal operation mode corresponds to normal operating characteristics of the integrated circuit (Feltner, col. 5, lns 3-11, heat mode based on normal thermal conditions of an ATE system).    

Claim 6
Feltner in view of Villella discloses the method of claim 1, wherein the initial temperature corresponds to a baseline temperature of the design type corresponding to the integrated circuit at a time prior to heat being applied (Feltner, col. 6, lns 62-65, first stable temperature).      

Claim 7
Feltner in view of Villella discloses the method of claim 1, wherein the subsequent temperature corresponds to a temperature of the design type corresponding to the integrated circuit at a time after heat is applied (Feltner, col. 7, lns 20-45, second verification).  

Claim 8
Feltner discloses an integrated circuit thermal path assessment system, comprising: an integrated circuit thermally attached to at least one substrate of a printed circuit board (QFP DUT circuit 350); at least one thermal sensing device associated with the integrated circuit (thermocouple 240); and a controller in communication with the integrated circuit (col. 2, ln 45, controller unit), the controller configured to: identify a heat application mode based on a design type of the integrated circuit (col. 5, lns 3-11, heat mode based on normal thermal conditions of an ATE system); measure a first temperature of at least one thermal sensing device associated with the integrated circuit (first temperature measured with thermocouple 240); apply heat to at least a portion of the integrated circuit according to the heat application mode (heating with heater block 312); measure a second temperature of the at least one thermal sensing device associated with the integrated circuit (second temperature measured with thermocouple 240); and determine whether a thermal path associated with the integrated circuit is sufficient based on a comparison of the difference between the first temperature and the second temperature with a predetermined difference between an initial temperature and a subsequent temperature of the at least one thermal sensing device (col. 4, lns 9-19).
Feltner discloses determining a first and second temperatures are within the specified range (col. 4, lns 9-26) but does not appear to explicitly disclose determining a difference between the first temperature and the second temperature.
Villella discloses a controller determining a thermal path temperature difference and comparing to a predetermining temperature difference (paragraph [0016-0017]).
Villella, into the method of Feltner, for the purpose of more quickly processing and determining if an acceptable range has been met or exceeded (Villella, paragraph [0017]).

Claim 12
Feltner in view of Villella discloses the system of claim 8, wherein the heat application mode corresponds to normal operating characteristics of the integrated circuit (Feltner, col. 5, lns 3-11, heat mode based on normal thermal conditions of an ATE system).    

Claim 13
Feltner in view of Villella discloses the system of claim 8, wherein the initial temperature corresponds to a baseline temperature of the design type corresponding to the integrated circuit at a time prior to heat being applied (Feltner, col. 6, lns 62-65, first stable temperature).  

Claim 14
Feltner in view of Villella discloses the system of claim 8, wherein the subsequent temperature corresponds to a temperature of the design type corresponding to the integrated circuit at a time after heat is applied (Feltner, col. 7, lns 20-45, second verification).  

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,956,390 (“Feltner”) in view of U.S. Patent Pub. 2014/0137645 (“Villella”), further in view of U.S. Patent No. 5,575,417 (“Allison”).
Claim 3
Feltner in view of Villella discloses the method of claim 2.
Feltner in view of Villella does not appear to explicitly disclose wherein the first test mode includes a low error-heating mode.
Allison discloses using validation tests to measure the impact of heat in a variety of scenarios (col. 5, lns 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first test mode includes a low error-heating mode, for the purpose of approximating worst case scenarios for actual hardware (col. 5, lns 25-30).

Claim 4
Feltner in view of Villella discloses the method of claim 2.
Feltner in view of Villella does not appear to explicitly disclose wherein the second test mode includes a current limit mode.  
Allison discloses using validation tests to measure the impact of heat in a variety of scenarios (col. 5, lns 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the second test mode includes a 

Claim 10
Feltner in view of Villella discloses the system of claim 8.
Feltner in view of Villella does not appear to explicitly disclose wherein the heat application mode includes a low error-heating mode.  
Allison discloses using validation tests to measure the impact of heat in a variety of scenarios (col. 5, lns 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the heat application mode includes a low error-heating mode, for the purpose of approximating worst case scenarios for actual hardware (col. 5, lns 25-30).

Claim 11
Feltner in view of Villella discloses the system of claim 8, wherein the heat application mode includes a current limit mode.  
Feltner in view of Villella does not appear to explicitly disclose wherein the heat application mode includes a current limit mode.  
Allison discloses using validation tests to measure the impact of heat in a variety of scenarios (col. 5, lns 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the heat application mode includes a 

 Claim 17
Feltner discloses the method of claim 16.
 Feltner does not appear to explicitly disclose wherein the first test mode includes a low error-heating mode.  
Allison discloses using validation tests to measure the impact of heat in a variety of scenarios (col. 5, lns 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the first test mode includes a low error-heating mode, for the purpose of approximating worst case scenarios for actual hardware (col. 5, lns 25-30).

Claim 18
Feltner discloses the method of claim 16.
Feltner does not appear to explicitly disclose wherein the second test mode includes a current limit mode.  
Allison discloses using validation tests to measure the impact of heat in a variety of scenarios (col. 5, lns 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the second test mode includes a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,956,390 (“Feltner”) in view of U.S. Patent Pub. 2014/0137645 (“Villella”), further in view of U.S. Patent Pub. 2005/0124147 (“Shiu”).
Claim 9
Feltner in view of Villella discloses the system of claim 8.
Feltner in view of Villella discloses using a testing socket and IC device but does not appear to explicitly disclose wherein the thermal path includes at least one of a solder connect between the IC and the at least one substrate of the printed circuit board and a thermal interface between the printed circuit board and an associated pedestal.  
Shiu discloses using solder as a component of the thermal path for an IC (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated solder as a component of the thermal path, as disclosed by Shiu, into the system of Feltner in view of Villella, for the purpose of approximating an IC thermal path with enhanced joint strength and interlayer bonding (Shiu, paragraph [0034]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,956,390 (“Feltner”) in view of U.S. Patent Pub. 2003/0034848 (“Norman”).
Claim 20
Feltner discloses the method of claim 15.
Feltner discloses storing the temperature but does not appear to explicitly disclose wherein at least one of the initial temperature and the subsequent temperature is stored in a register on integrated circuits having a design type corresponding to the first integrated circuit.
Norman discloses a register for storing temperature and voltage output (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein at least one of the initial temperature and the subsequent temperature is stored in a register on integrated circuits having a design type corresponding to the first integrated circuit, as disclosed by Norman, into the method of Feltner, for the purpose of being adapted to store corrective vectors (Norman, paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853